UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LAKESHA LEE,

Plaintiff,

. ORDER
-against-

NEW YORK UNIVERSITY and NICHOLAS 19 Civ. 9491 (GBD)
VAGELATOS, ;

Defendants. :
wee eee wwe mw eee ew ew ee ee ee ee eee xX

GEORGE B. DANIELS, United States District Judge:

Oral argument on Defendants’ motion to dismiss will be held on April 1, 2020 at 10:30
am. The initial conference scheduled for January 29, 2020 at 9:30 am is canceled.
Dated: New York, New York

January 23, 2020
SO ORDERED.

Gaus, & Dor,

RGB. DANIELS
ited States District Judge

 

 
